internal_revenue_service number release date index number ---------------------------- -------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no -------------- telephone number --------------------- refer reply to cc psi plr-142737-05 date december legend legend ---- ------ this is in response to your authorized representative’s letter dated date ----------------------------- ------------------------------------------------ ----------------------- --------------------------- --------------------------- ------------------------------------------------------------------------------------------------ husband wife father date date trust -------------------------------------------------------------------------------------- q w dear ------------------ in which a ruling was requested regarding the federal estate_tax consequences of the proposed purchase by trustee of trust a of a life_insurance_policy on the life of wife date wife did not provide any of the funding for trust pay such amounts of income and principal to wife and to husband’s issue as the trustees in their absolute discretion shall determine on the death of husband article third a provides that the trustees are to set_aside w of the trust corpus as a separate trust trust a for the benefit of wife the trustees are to pay wife the entire net_income and so much of the principal of trust a as the trustees in their absolute discretion determine trust a is to terminate upon the death of wife and the balance of the trust a corpus is to be paid to husband’s then living issue per stirpes the balance of the trust corpus after providing for the funding of trust a is to be paid to husband’s then living issue per stirpes provided that any property payable to a child of husband who had not attained the age of is to be held in further trust for the benefit of the child according to the facts submitted husband created trust an irrevocable_trust on under the terms of trust during husband’s lifetime the trustees are directed to wife proposes to resign as co-trustee of trust a subsequent to wife’s article fifth i of the trust agreement provides that if any person currently a ruling is requested that wife will not possess any incidents_of_ownership over husband died on date in accordance with the terms of article third a_trust plr-142737-05 eligible to receive any principal or income from any trust created under the terms of trust is acting as a trustee then such trustee shall have no power whatsoever to make or participate in making decisions affecting in any way the disposition of the income or principal of such trust to himself or herself including determining how much income or principal should be distributed and whether the trust should be terminated a was established for the benefit of wife wife and father are currently serving as co- trustees of trust a resignation father as trustee of trust a will apply for and purchase a policy of insurance on wife’s life trust a will be the owner and beneficiary of the policy it is represented that the principal of trust a will be used to pay the premiums on the policy and that the annual premiums will be less than q of the principal of trust a wife will not pay any premiums with respect to the policy or otherwise contribute towards the maintenance of the policy all the income of trust a will continue to be paid to wife the life_insurance_policy on her life owned by trust a and that the proceeds of the policy will not be includible in wife’s gross_estate under sec_2042 of the internal_revenue_code you also request a ruling that the policy proceeds will not be includible under sec_2035 of the code if wife dies within three years of renouncing her rights as co-trustee of trust a sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included proceeds of all life_insurance policies on the decedent’s life receivable by beneficiaries other than the executor of the decedent’s estate to the extent that the decedent possessed at death any incidents_of_ownership exercisable either alone or in conjunction with any other person ownership is not limited in its meaning to ownership of a policy in the technical legal sense generally speaking the term has reference to the right of the insured or his sec_20_2042-1 of the estate_tax regulations provides that incidents of sec_2042 provides that the value of the gross_estate shall include the under sec_20_2042-1 a decedent is considered to have an incident of in revrul_84_179 1984_2_cb_195 the decedent purchased an insurance plr-142737-05 estate to the economic benefits of the policy thus it includes the power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the policy ownership in an insurance_policy on decedent’s life held in trust if under the terms of the policy the decedent either alone or in conjunction with another person or persons has the power as trustee or otherwise to change the beneficial_ownership of the policy or its proceeds or the time or manner of enjoyment thereof even though the decedent has no beneficial_interest in the trust policy on his life and transferred all incidents_of_ownership to his spouse his spouse designated their adult child as the policy beneficiary subsequently the spouse died and her will established a residuary_trust for the benefit of the child the decedent was designated the trustee of this trust the insurance_policy on the decedent’s life which was part of the residuary_estate passed to the testamentary_trust as trustee the decedent had broad discretionary powers in the management of the trust property and the power to distribute or accumulate income under the terms of the policy the owner could elect to have the proceeds made payable according to various plans use the loan value to pay the premiums borrow on the policy assign or pledge the policy and elect to receive annual dividends the will precluded the decedent from exercising these powers for the decedent’s own benefit the decedent paid the premiums on the policy out of other trust property and was still serving as trustee when he died that the section generally applies to include life_insurance in situations that parallel the inclusion of property under sections those sections generally involve the transfer of property where rights or powers are retained incident to the transfer under the facts in revrul_84_179 the decedent transferred the policy to his wife and subsequently in an unrelated transaction reacquired incidents_of_ownership over the policy in a fiduciary capacity the ruling holds that under these circumstances the decedent will not be considered to possess incidents_of_ownership in the policy for purposes of sec_2042 provided the decedent did not furnish consideration for maintaining the policy and could not exercise the powers for the decedent’s personal benefit the ruling further provides that the result would be the same if the decedent acting as trustee purchased a policy as a_trust asset the ruling states however that if the decedent’s powers over the policy could have been exercised for the decedent’s benefit they would constitute incidents_of_ownership in the policy without regard to how those powers were acquired and without consideration of whether or not the decedent was the source of the funds used to pay the premiums see 427_f2d_80 6th cir the ruling concludes based on the legislative_history underlying sec_2042 in the present case wife will resign as co-trustee of trust a prior to the plr-142737-05 acquisition by trust a of the life_insurance_policy on wife’s life trust a will be the owner and beneficiary of the policy accordingly because wife is resigning as co- trustee prior to the acquisition of the policy wife will never possess or have the power to exercise any incidents_of_ownership in the policy to be acquired by trust a nor will she relinquish or transfer any incidents_of_ownership in the policy by resigning as co- trustee prior to the acquisition of the policy further it is represented that only trust principal will be used to pay the premiums on the policy and the annual premiums will be less than q of the trust a principal all the income of trust a will continue to be paid to wife in addition wife has not transferred nor will she transfer any assets to trust a and she will not pay any premiums with respect to the policy to be held as an asset of trust a based on the foregoing we conclude that the proceeds of the life_insurance_policy to be acquired by trust a as described above will not be includible in wife’s gross_estate under sec_2042 further the policy proceeds will not be includible under sec_2035 if wife dies within three years of resigning as co-trustee of trust a the above conclusions assume that wife is not reinstated as co-trustee and is not serving as co-trustee at the time of her death or after being reinstated subsequently resigns within three years of death see revrul_84_179 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
